

Exhibit 10.2
 
EXECUTION VERSION
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
SUBLEASE
 
THIS SUBLEASE, dated as of the 30 day of September, 2009, between PFIZER INC., a
Delaware corporation, (herein called "Sublessor") and NEKTAR THERAPEUTICS, a
Delaware corporation (herein called, "Subtenant").
 
WITNESSETH
 
1.           DEMISE AND TERM.  Sublessor hereby leases to Subtenant, and
Subtenant hereby hires from Sublessor: those certain premises (herein called the
"Subleased Premises") consisting of approximately 102,283 rentable square feet
located on the first through fifth floors of the building known as 455 Mission
Bay Boulevard South, San Francisco, California, building 2 (herein called the
"Building") The Subleased Premises constitute the entirety of the Premises
leased to Sublessor pursuant to the terms of the Main Lease.  The term of this
Sublease shall be the period commencing on the date after the consent of
Overlandlord (as hereinafter defined) to a fully-executed Sublease (such
consent, the “Overlandlord’s Consent”) that is the earliest of (i) substantial
completion of Subtenant’s Work (as defined below) in the Subleased Premises,
(ii) Subtenant’s occupancy of the Subleased Premises, (iii) ten (10) months
after the date of Overlandlord’s Consent and (iv) August 1, 2010 (herein called
the "Commencement Date"), and ending at 11:59 P.M., one hundred and fourteen
(114) months thereafter but no later than January 30, 2020 (the “Expiration
Date”), unless sooner terminated as herein provided (the "Term"); provided,
however, notwithstanding anything herein to the contrary, the Term shall expire
no later than the day before the expiration of the 10th year of the Term (as
defined in the Lease) of the Lease which the parties hereto acknowledge will
occur on January 30, 2020; provided, further that if Subtenant has entered into
a direct lease with Overlandlord for the lease of the Subleased Premises
commencing February 1, 2020, then Subtenant may remain in possession of the
Subleased Premises under this Sublease for one additional day and pay Fixed Rent
and Supplemental Rent for such additional day; the parties agreeing that such
right to extend shall in no event constitute an assignment of the Lease.  The
payment of Fixed Rent (as hereinafter defined) and Supplemental Rent (as
hereinafter defined) shall commence on the Commencement Date.  Subtenant shall
have no interest in the Subleased Premises upon the expiration of this Sublease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


2.           SUBORDINATE TO MAIN LEASE.  This Sublease is and shall be subject
and subordinate to the lease dated [***] (herein the "Lease"), between ARE-San
Francisco No. 19, LLC, a Delaware limited liability company ("Overlandlord"), as
landlord, and Sublessor, as tenant, as such Lease is amended by [***] ([***]
collectively, hereinafter the "Main Lease"), and to the matters to which the
Main Lease is or shall be subject and subordinate.  A copy of the Main Lease has
been delivered to and examined by Subtenant and is attached hereto as Exhibit
A.  Sublessor represents and warrants that the Main Lease is in full force and
effect, and there have been no amendments, modifications or additions to the
Main Lease, other than those included in the definition of the Main Lease set
forth above.  The Main Lease constitutes the entire agreement between
Overlandlord and Sublessor with respect to the Subleased Premises.  As of the
date hereof and to Sublessor’s actual knowledge without investigation or inquiry
(i) there exists no breach of or default under the Main Lease, and (ii) there
are no events which with the passage of time or giving of notice or both would
create a default or breach under the Main Lease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


3.           INCORPORATION BY REFERENCE.  The terms, covenants and conditions of
the Main Lease are incorporated herein by reference so that, except to the
extent that they are inapplicable or modified by the provisions of this Sublease
for the purpose of incorporation by reference, each and every term, covenant and
condition of the Main Lease binding or inuring to the benefit of the
Overlandlord thereunder shall, in respect of this Sublease, bind or inure to the
benefit of Sublessor, and each and every term, covenant and condition of the
Main Lease binding or inuring to the benefit of the tenant thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Subtenant, with the
same force and effect as if such terms, covenants and conditions were completely
set forth in this Sublease, and as if the words "Landlord" and "Tenant," or
words of similar import, wherever the same appear in the Main Lease, were
construed to mean, respectively, "Sublessor" and "Subtenant" in this Sublease,
and as if the words "Premises," or words of similar import, wherever the same
appear in the Main Lease, were construed to mean "Subleased Premises" in this
Sublease, and as if the word "Lease," or words of similar import, wherever the
same appear in the Main Lease, were construed to mean this
"Sublease."  Subtenant shall pay within ten (10) business days after written
demand for any special services or requirements of Subtenant, including, without
limitation, overtime air conditioning, extra cleaning, extra elevator use, and
extra water use.  The time limits contained in the Main Lease for the giving of
notices, making of demands or performing of any act, condition or covenant on
the part of the tenant thereunder, or for the exercise by the tenant thereunder
of any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instance by one-half the
number of days, or by seven (7) days whichever is less, so that in each instance
Subtenant shall have seven (7) days less or one-half the amount of time to
observe or perform hereunder than Sublessor has as the tenant under the Main
Lease.  [***] shall be deemed deleted for the purpose of incorporation by
reference in this Sublease.  On Page 1 of the Lease, the following terms: [***]
shall be deemed deleted for the purpose of incorporating by reference in this
Sublease.  Any non-liability, indemnity or hold harmless provision in the Main
Lease for the benefit of the landlord under the Main Lease, that is incorporated
herein by reference, shall be deemed to inure to the benefit of Sublessor, the
landlord under the Main Lease, and any other person intended to be benefited by
said provision, for the purpose of incorporation by reference in this
Sublease.  Any right of the landlord under the Main Lease of access or
inspection and any right of the landlord under the Main Lease to do work in the
premises demised under the Main Lease or in the Building(s) and any right of the
landlord under the Main Lease in respect of rules and regulations shall be
deemed to inure to the benefit of Sublessor, the landlord under the Main Lease,
and any other person intended to be benefited by said provision, for the purpose
of incorporation by reference in this Sublease.  With respect to the access
rights as set forth in Section 32 of the Main Lease, the number [***] shall
remain [***] for access by Overlandlord (except in the event of an emergency)
and shall be [***] for access by Sublessor (except in the event of an
emergency); provided, however, that Sublessor acknowledges the confidential
nature of Subtenant’s business and shall comply with reasonable security
requirements of Subtenant (except in the event of an emergency) and shall use
reasonable commercial efforts to keep any knowledge gained through inspection by
Sublessor or access by Sublessor confidential and Sublessor shall not use such
confidential information for any other purpose than managing the Subleased
Premises and discharging its obligations under the Main Lease, provided that
Sublessor may disclose any such information to comply with law, the Main Lease
or this Sublease.  In furtherance of the immediately preceding sentence,
Sublessor’s research scientists shall not enter the Subleased Premises.  If any
of the express provisions of this Sublease shall conflict with any of the
provisions incorporated by reference, such conflict shall be resolved in every
instance in favor of the express provisions of this Sublease.  Any term
capitalized herein, that is not defined herein, shall have the meaning ascribed
in the Lease.  Sublessor shall at Subtenant’s reasonable request take reasonable
steps to enforce Sublessor’s rights under the Main Lease in connection with
Overlandlord’s providing utilities and services; provided, however, that
Sublessor shall never be required to bring an action against Overlandlord and
there will be no expense to Sublessor.  Sublessor agrees that any notice to
Sublessor regarding the failure of Overlandlord to provide utilities and
services may be sent to Overlandlord concurrently with delivery to Sublessor.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


4.           PERFORMANCE BY SUBLESSOR.  Any obligation of Sublessor which is
contained in this Sublease by the incorporation by reference of the provisions
of the Main Lease may be observed or performed by Sublessor using commercially
reasonable efforts to cause the Overlandlord under the Main Lease to observe
and/or perform the same, and Sublessor shall have a reasonable time to enforce
its rights to cause such observance or performance; provided, however, Sublessor
shall have no obligation to bring a claim or litigate against Overlandlord under
the Main Lease in connection with any such enforcement.  Sublessor shall not be
required to furnish, supply or install anything under any section of the Main
Lease.  Subtenant shall not in any event have any rights in respect of the
Subleased Premises greater than Sublessor's rights under the Main Lease, and,
notwithstanding any provision to the contrary, as to obligations that pertain to
the Subleased Premises and are contained in this Sublease by the incorporation
by reference of the provisions of the Main Lease, Sublessor shall not be
required to make any payment or perform any obligation, and Sublessor shall have
no liability to Subtenant for any matter whatsoever, except for Sublessor's
obligation to pay the rent and additional rent due under the Main Lease and to
perform any obligations of Sublessor to be performed by it in accordance with
this Sublease, as limited by the terms of this Sublease.  Sublessor shall not be
responsible for any failure or interruption, for any reason whatsoever, of the
services or facilities that may be appurtenant to or supplied at the Building(s)
by the Overlandlord under the Main Lease or otherwise, including, without
limitation, heat, air conditioning, water, electricity, elevator service and
cleaning service, if any.  No failure to furnish, or interruption of, any such
services or facilities shall give rise to any (a) abatement, diminution or
reduction of Subtenant's obligations under this Sublease, (b) constructive
eviction, whether in whole or in part, or (c) liability on the part of
Sublessor.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


5.           NO BREACH OF MAIN LEASE.  Subtenant shall not do or permit to be
done any act or thing which may constitute a breach or violation of any term,
covenant or condition of the Main Lease by the tenant thereunder, whether or not
such act or thing is permitted under the provisions of this Sublease.
 
6.           NO PRIVITY OF ESTATE.  Unless otherwise explicitly provided herein,
nothing contained in this Sublease shall be construed to create privity of
estate or of contract between Subtenant and the Overlandlord under the Main
Lease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


7.           INDEMNITY.  Subtenant shall indemnify, defend and hold harmless
Sublessor and the Overlandlord under the Main Lease from and against all losses,
costs, damages, expenses and liabilities, including, without limitation,
reasonable attorneys' fees, which Sublessor may incur or pay out by reason of
(a) any accidents, damages or injuries to persons or property occurring in, on
or about the Subleased Premises (unless the same shall have been caused by
Sublessor's negligence), (b) any breach or default hereunder on Subtenant's
part, (c) the enforcement of Sublessor's rights under this Section or any other
section of this Sublease, (d) any work done in or to the Subleased Premises, or
(e) any act, omission or negligence on the part of Subtenant and/or its
officers, employees, agents, customers and/or invitees, or any person claiming
through or under Subtenant; provided, however, Subtenant shall not have to
indemnify Sublessor for Sublessor’s negligence, gross negligence or willful
misconduct; provided, however, that in the event of comparative negligence,
Subtenant shall indemnify Sublessor for the share of negligence that is not
Sublessor’s.
 
8.           SUBROGATION.  Subtenant hereby releases Sublessor and the
Overlandlord under the Main Lease or anyone claiming through or under the
Overlandlord under the Main Lease by way of subrogation or otherwise to the
extent that Sublessor released the Overlandlord under the Main Lease and/or the
Overlandlord under the Main Lease was relieved of liability or responsibility
pursuant to the provisions of the Main Lease, and Subtenant will cause its
insurance carriers to include any clauses or endorsements in favor of Sublessor
and the landlord under the Main Lease which Sublessor is required to provide
pursuant to the provisions of the Main Lease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


9.           RENT.  Subtenant shall pay to Sublessor rent (herein called the
"Fixed Rent") hereunder at the following rates: $ 0.00 per month per rentable
square foot for months 01 – 48; $[***] per month per rentable square foot for
months [***] and for months [***]; months [***] $ [***] per rentable square
foot; months [***]: $[***]; months [***]: $[***]; months [***]: $[***]; months
[***]: $[***].  Notwithstanding anything herein to the contrary, only in the
event that this Sublease is executed by September 30, 2009, there shall be no
Fixed Rent for the first 48 months after the Commencement Date.  Notwithstanding
anything herein to the contrary, in addition to all other Fixed Rent and
Supplemental Rent payable by Subtenant hereunder, in the event that this
Sublease has not been executed on or before October 31, 2009, Subtenant shall
pay $[***] per month per rentable square foot for month 48; in the event that
this Sublease has not been executed on or before November 30, 2009, Subtenant
shall pay $[***] per month per rentable square foot for months 47 and 48; and in
the event that the Sublease has not been executed on or before December 31,
2009, Subtenant shall pay $[***] per month per rentable square foot for months
46, 47 and 48.  Subtenant shall pay to Sublessor Fixed Rent in equal monthly
installments in advance on the first day of each month during the Term of this
Sublease, except that one (1) monthly installment of Fixed Rent in the amount of
$[***] (to be credited against Fixed Rent due for the 49th month of the Term of
the Sublease) and the Security Deposit (as hereinafter defined) of [***] are
being paid on the signing of this Sublease.  Fixed Rent shall be paid promptly
in lawful money of the United States when due, without notice or demand
therefor, and without deduction, abatement, counterclaim or setoff of any amount
or for any reason whatsoever to [***]; or at such other address as Sublessor may
from time to time designate by notice to Subtenant.  No payment by Subtenant or
receipt by Sublessor of any lesser amount than the amount stipulated to be paid
hereunder shall be deemed other than on account of the earliest stipulated Fixed
Rent or Supplemental Rent (as hereinafter defined); nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction, and
Sublessor may accept any check or payment without prejudice to Sublessor's right
to recover the balance due or to pursue any other remedy available to
Sublessor.  Any provision in the Main Lease referring to Base Rent or Additional
Rent incorporated herein by reference shall be deemed to refer to the Fixed Rent
and Supplemental Rent due under this Sublease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


10.           SUPPLEMENTAL RENT.  Subtenant agrees to pay to Sublessor as
additional rent (“Supplemental Rent”):  (i) other than Base Rent, all costs and
expenses of any kind or description of Sublessor under the Main Lease (attached
as Exhibit A) including, without limitation, Tenant’s Share (as hereinafter
defined) of Operating Expenses (as defined in the Lease) and any and all other
amounts Sublessor assumes or agrees to pay under the provisions of the Lease,
and (ii) any and all other amounts Subtenant assumes or agrees to pay under the
provisions of this Sublease, including, without limitation, any and all other
sums that may become due by reason of any default of  Subtenant or failure to
comply with the agreements, terms, covenants and conditions of this Sublease to
be performed by Subtenant, after any applicable notice and cure
period.  Sublessor shall consult with Subtenant about Sublessor’s election to
pay Tenant’s Share of earthquake or flood insurance deductibles in full at the
time of the expense or fully amortize with equal monthly payments and Subtenant
may timely direct Sublessor to elect one or the other.  Sublessor shall provide
Subtenant with insurance deductible amounts provided by Overlandlord.  When
reasonably requested by Subtenant, Sublessor shall use its judgment reasonably
exercised, to determine whether to audit the calculation of the Annual Statement
as permitted under the Main Lease.  In the event that for any particular year,
Sublessor audits the calculation of the Annual Statement, Subtenant shall pay
all expenses incurred by Sublessor.  Subtenant shall keep the results of any
audit confidential. “Tenant’s Share” shall be [***].  Subtenant shall
immediately pay Sublessor Operating Expenses and Taxes (as hereinafter defined)
and all other Supplemental Rent within ten (10) business days after written
invoice by Sublessor.  Sublessor shall deliver to Subtenant the Annual Estimate
(as defined in Section 5 of the Lease).  During each month of the Term, on the
same date that Fixed Rent is due, Subtenant shall pay Sublessor an amount equal
to 1/12 of Tenant’s Share (as defined in the Lease) of the Annual Estimate on
the same date that Fixed Rent is due.  Subtenant shall immediately pay Sublessor
all expenses incurred by Sublessor for any services provided directly to
Sublessor by a third party within ten (10) business days after written invoice
and at Sublessor’s election, Sublessor may cause Subtenant to contract directly
with any such third party service provider and pay such service provider
directly.  Sublessor shall have the right to demand payment during or after the
expiration of the Term of this Sublease or the earlier termination of this
Sublease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


11.           LATE CHARGES. If payment of any Fixed Rent or Supplemental Rent
shall not have been paid by the date on which such amount was due and payable
then, in addition to, and without waiving or releasing, any other remedies of
Sublessor, a late charge of [***] over the prime rate as announced by Wells
Fargo Bank, N.A. per calendar month or any part thereof, or the then maximum
lawful interest rate, whichever shall be less, from the date on which such
amount was due, on the amount overdue shall be payable on demand by Subtenant to
Sublessor as damages for Subtenant's failure to make prompt payment. In default
of payment of any late charges, Sublessor shall have (in addition to all other
remedies) the same rights as provided in this Sublease (including the provisions
incorporated by reference) for nonpayment of Fixed Rent. Nothing in this Section
contained and no acceptance of late charges by Sublessor shall be deemed to
extend or change the time for payment of Fixed Rent or Supplemental Rent. If any
payment due by Subtenant under this Sublease shall not have been paid by the
fifth (5th) day of the month in which such payment was due and payable then, in
addition to, and without waiving or releasing, any other remedies of Sublessor,
a late charge of [***] per calendar month or any part thereof, from the date on
which such amount was due, on the amount overdue shall be payable on demand by
Subtenant to Sublessor as damages for Subtenant's failure to make prompt
payment. Notwithstanding the foregoing, the interest and late charge referenced
above shall not be charged with respect to one occurrence (but not any
subsequent occurrence) during any twelve-month period that Subtenant fails to
make payment when due, until five (5) business days after due date.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


12.           USE. Subtenant shall use and occupy the Subleased Premises as a
medical research and biotechnical research facility, related office and other
related uses consistent with the character of the Project and otherwise in
compliance with the provisions of the Lease including, without limitation, a
cafeteria, gymnasium, locker room and pantry and the use described on Exhibit C
attached hereto and for no other purpose subject to Sublessor’s consent, not to
be unreasonably withheld and further subject to Overlandlord’s consent, which
can be withheld in Overlandlord’s absolute discretion. Subtenant shall comply
with the certificate of occupancy relating to the Subleased Premises and with
all laws, statutes, ordinances, orders, rules, regulations and requirements of
all federal, state and municipal governments and the appropriate agencies,
officers, departments, boards and commissions thereof, and the board of fire
underwriters and/or the fire insurance rating organization or similar
organization performing the same or similar functions, whether now or hereafter
in force, applicable to the Subleased Premises.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


13.           CONDITION OF SUBLEASED PREMISES SPACE "AS IS". Subject to the
penultimate sentence of this Paragraph 13, Subtenant represents that Subtenant
is hiring the Subleased Premises “as is” and Sublessor shall have no liability
in connection with the condition of the Subleased Premises and Subtenant
releases Sublessor from any claim in connection with, relating to or resulting
from conditions of the Subleased Premises. Subtenant’s Work (as hereinafter
defined), designs, installations of equipment and Subtenant’s furniture and
personal property are at Subtenant’s sole cost and expense. In making and
executing this Sublease, Subtenant has not relied upon or been induced by any
statements or representations of any person (other than those, if any, set forth
expressly in this Sublease) in respect of the physical condition of the
Subleased Premises or of any other matter or thing affecting the Subleased
Premises or this transaction which might be pertinent in considering the leasing
of the Subleased Premises or the execution of this Sublease. Subtenant has, on
the contrary, relied solely on such representations, if any, as are expressly
made herein and on such investigations, examinations and inspections as
Subtenant has chosen to make or have made. Subtenant acknowledges that Sublessor
has afforded Subtenant the opportunity for full and complete investigations,
examinations and inspections. Sublessor represents that on July 20, 2009,
Sublessor accepted delivery of the Building Shell from Overlandlord and
Sublessor has no further right to terminate the Main Lease for failure to
deliver the Premises as set forth in Section 3 of the First Amendment. Subtenant
acknowledges that Sublessor has accommodated Subtenant by doing work on the
Subleased Premises that would expedite Subtenant’s occupancy and, subject to the
penultimate sentence of this Section 13, that Sublessor had no obligation to
perform such work. Sublessor shall assign the contractor warranties for the
Work, to the extent assignable by Sublessor. Upon the substantial completion
(which shall be determined in Sublessor’s judgment, reasonably exercised and
Overlandlord has accepted) of the work described on Exhibit B and on Schedule 1,
but only as to those items designated to be performed by Sublessor or PFE (such
work, the “Work”), Sublessor shall have no liability in connection with the Work
and Subtenant releases Sublessor from any claim in connection with, relating to
or resulting from the Work. Sublessor shall use commercially reasonable efforts
to provide permitted revised drawings associated with the Work by November 15,
2009.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


14.           CONSENTS AND APPROVALS.  In any instance when Sublessor's consent
or approval, not to be unreasonably withheld, delayed or conditioned, is
required under this Sublease, Sublessor's refusal to consent to or approve any
matter or thing shall be deemed reasonable if, inter alia, such consent or
approval has not been obtained from the Overlandlord under the Main Lease.  In
the event that Subtenant shall seek the approval by or consent of Sublessor and
Sublessor shall fail or refuse to give such consent or approval, Subtenant shall
not be entitled to any damages for any withholding or delay of such approval or
consent by Sublessor, it being intended that Subtenant's sole remedy shall be an
action for injunction or specific performance and that said remedy of an action
for injunction or specific performance shall be available only in those cases,
where Sublessor shall have expressly agreed in writing not to unreasonably
withhold or delay its consent.
 
15.           NOTICES.  All notices, consents, approvals, demands and requests
which are required or desired to be given by either party to the other hereunder
shall be in writing and shall be sent by United States registered or certified
mail and deposited in a United States post office, return receipt requested and
postage prepaid or by a nationally recognized overnight service.  Notices,
consents, approvals, demands and requests which are served upon Sublessor or
Subtenant in the manner provided herein shall be deemed to have been given or
served for all purposes hereunder (i) on the second business day next following
the date on which such notice, consent, approval, demand or request shall have
been mailed U.S. Mail as aforesaid, or (ii) on the business day next following
the date on which such notice, consent, approval, demand or request shall have
been sent by nationally recognized overnight service as aforesaid.  All notices,
consents, approvals, demands and requests given to Subtenant shall be addressed
to Subtenant at (i) prior to the Commencement Date, 201 Industrial Road, San
Carlos, CA 94070,    Attention:  General Counsel, and (ii) after the
Commencement Date, the Subleased Premises, or at such other place as Subtenant
may from time to time designate in a notice given in accordance with the
provisions of this Section.  All notices, consents, approvals, demands and
requests given to Sublessor shall be addressed to Sublessor at Pfizer Inc.,
Attention: Vice President of Corporate Real Estate, 235 East 42nd Street, New
York NY 10017-5755; Pfizer Inc., Attention: William C. Longa, Assistant General
Counsel, 25th Floor, Mail Stop 6, 235 East 42nd Street, New York, NY 10017-5755;
Morgan, Lewis & Bockius LLP, Attention: John J. Broderick, Esquire, 1701 Market
Street, Philadelphia, PA  19103; or at such other place as Sublessor may from
time to time designate in a notice given in accordance with the provisions of
this Section.  All notices to Subtenant related to construction in the Subleased
Premises shall also be delivered to Subtenant’s construction representative:
Carlin Jensen, 4142 Cranford Circle, San Jose, CA  95124.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


16.           TERMINATION OF MAIN LEASE.  If for any reason the term of the Main
Lease shall terminate prior to the expiration date of this Sublease, this
Sublease shall thereupon be terminated and Sublessor shall not be liable to
Subtenant by reason thereof.  If a Default exists under the Lease, Subtenant may
terminate this Sublease.  In the event that Sublessor terminates or causes the
termination of the Lease, provided that Subtenant is allowed to stay in
possession of the Subleased Premises under the terms of the Sublease, Sublessor
shall have no liability.  In the event of a casualty or taking, if Overlandlord
or Sublessor terminates the Main Lease, the Sublease shall terminate.  In the
event of a casualty or taking, if Overlandlord and Sublessor do not terminate
the Main Lease, this Sublease shall continue in full force and effect; provided,
however, if, in the event of a casualty or taking, the Base Rent and/or
Additional Rent or any portion thereof is abated for Sublessor under the Main
Lease, Subtenant shall be entitled to a corresponding, proportionate abatement
of Fixed Rent and/or Supplemental Rent hereunder.  If there is an abatement of
Base Rent for Sublessor under the Main Lease as a result of a Service
Interruption, Subtenant shall be entitled to a corresponding, proportionate
abatement of Fixed Rent hereunder.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


17.           ASSIGNMENT AND SUBLETTING.  Subtenant shall not, by operation of
law or otherwise, assign, sell, mortgage, pledge or in any manner transfer this
Sublease or any interest therein, or sublet the Subleased Premises or any part
or parts thereof, or grant any concession or license or otherwise permit
occupancy of all or any part of the Subleased Premises by any person, without
the consent of Sublessor which can be withheld, delayed conditioned in its
absolute discretion and the landlord under the Main Lease which can be withheld,
delayed conditioned in its absolute discretion.  Neither the consent of
Sublessor and the landlord under the Main Lease to an assignment, subletting,
concession, or license, nor the references in this Sublease to assignees,
subtenants, concessionaires or licensees, shall in any way be construed to
relieve Subtenant of the requirement of obtaining the consent of Sublessor and
the landlord under the Main Lease to any further assignment or subletting or to
the making of any assignment, subletting, concession or license for all or any
part of the Subleased Premises.  In the event Sublessor and Overlandlord consent
to any assignment of this Sublease, the assignee shall execute and deliver to
Sublessor an agreement in form and substance satisfactory to Sublessor and the
landlord under the Main Lease in its absolute discretion whereby the assignee
shall assume all of Subtenant's obligations under this
Sublease.  Notwithstanding any assignment or subletting, including, without
limitation, any assignment or subletting permitted or consented to, the original
Subtenant named herein and any other person(s) who at any time was or were
Subtenant shall remain fully liable on this Sublease, and if this Sublease shall
be amended, modified, extended or renewed, the original Subtenant named herein
and any other person(s) who at any time was or were Subtenant shall remain fully
liable on this Sublease as so amended, modified, extended or renewed.  Any
violation of any provision of this Sublease by any assignee, subtenant or other
occupant shall be deemed a violation by the original Subtenant named herein, the
then Subtenant and any other person(s) who at any time was or were Subtenant, it
being the intention and meaning that the original Subtenant named herein, the
then Subtenant and any other person(s) who at any time was or were Subtenant
shall all be liable to Sublessor for any and all acts and omissions of any and
all assignees, subtenants and other occupants of the Subleased Premises.  If
this Sublease shall be assigned or if the Subleased Premises or any part thereof
shall be sublet or occupied by any person or persons other than the original
Subtenant named herein, Sublessor may collect rent from any such assignee and/or
any subtenants or occupants, and apply the net amounts collected to the Fixed
Rent and Supplemental Rent, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Section, or
the acceptance of the assignee, subtenant or occupant as Subtenant, or a release
of any person from the further performance by such person of the obligations of
Subtenant under this Sublease.  Subtenant will pay all of Sublessor’s and
Overlandlord’s costs and fees, including Sublessor’s and Overlandlord’s
attorney’s fees in connection with any sublease or assignment request of
Subtenant or any of Subtenant’s subtenants or assignees or sublease or
assignment.  In addition, notwithstanding anything to the contrary contained in
this Section 17, (i) an assignment of the Sublease to an entity which acquires
all or substantially all of the assets or interests (partnership, stock or
other) of Tenant, or (ii) an assignment of the Sublease to an entity which is
the resulting entity of a merger or consolidation of Subtenant, shall not
require Sublessor’s consent (but shall require Overlandlord’s consent) provided
that Subtenant notifies Sublessor of any such assignment and promptly supplies
Sublessor with any documents or information reasonably requested by Sublessor
regarding such assignment or such assignee, and further provided that such
assignment is not a subterfuge by Subtenant to avoid its obligations under this
Sublease and further provided that the resulting entity has a net worth that
shall not be less than the net worth of Subtenant on the date of this Sublease.
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


18.           INSURANCE.  Subtenant shall maintain throughout the Term of this
Sublease the insurance in respect of the Subleased Premises required under
Section 17 (other than the sections deleted in Section 3 hereof) of the Lease,
as amended by Section 6 of the Second Amendment, with Sublessor and the
Overlandlord under the Main Lease as additional insureds.  Subtenant shall
deliver to Sublessor and the Overlandlord under the Main Lease fully paid for
policies or certificates issued by the carriers or their duly authorized agents
(and not by a broker) prior to the Commencement Date.  Subtenant shall procure
and pay for renewals of such insurance from time to time before the expiration
thereof, and Subtenant shall deliver to Sublessor and the landlord under the
Main Lease such renewal policies or certificates at least 30 days before the
expiration of any existing policy.  All such policies shall meet the
requirements in the Main Lease and shall be issued by companies of recognized
responsibility licensed to do business in the State of California, and all such
policies shall contain a provision whereby the same cannot be cancelled or
modified unless Sublessor and the landlord under the Main Lease are given at
least 30 days' prior written notice by certified or registered mail of such
cancellation or modification.  Subtenant may not self-insure or obtain a
“blanket policy”.  Subtenant shall also reimburse Sublessor for any increased
premiums or additional insurance which Sublessor reasonably deems necessary as a
result of Subtenant’s use of the Sublease Premises.
 
19.           ESTOPPEL CERTIFICATES.  Subtenant shall, within five (5) business
days after each and every written request by Sublessor, execute, acknowledge and
deliver to Sublessor a statement in writing executed and acknowledged by
Subtenant containing all of the information set forth in Section 23 of the
Lease.  Any such statement delivered pursuant to this Section may be relied upon
by any prospective assignee or transferee of the leasehold estate under the Main
Lease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


20.           ALTERATIONS.  Subtenant shall not make or cause, suffer or permit
the making of any alteration, addition, change, replacement, installation or
addition in or to the Subleased Premises without obtaining the prior consent of
Sublessor which shall not be unreasonably withheld, delayed or conditioned and
the consent of Overlandlord; provided, however, in the event that Overlandlord
consents to any of the above, Sublessor’s consent is not required, provided
further that in the event that Overlandlord withholds its consent to any of the
above, Sublessor shall not be required to consent.  Subtenant shall have the
same rights as Sublessor to make Notice-Only Alterations (as defined in the
Lease) provided that Subtenant complies with any and all provisions of the Lease
(including all of Tenant’s applicable duties, liabilities and obligations) with
respect to such Notice-Only Alterations.
 
21.           RIGHT TO CURE SUBTENANT'S DEFAULTS.  If Subtenant shall at any
time fail to make any payment or perform any other obligation of Subtenant
hereunder, then Sublessor shall have the right, but not the obligation, after
three (3) business days’ notice to Subtenant, or without notice to Subtenant in
the case of any emergency, and without waiving or releasing Subtenant from any
obligations of Subtenant hereunder, to make such payment or perform such other
obligation of Subtenant in such manner and to such extent as Sublessor shall
reasonably deem necessary, and in exercising any such right, to pay any
incidental costs and expenses, employ attorneys, and incur and pay reasonable
attorneys' fees.  Subtenant shall pay to Sublessor within ten (10) business days
after demand all sums so paid by Sublessor and all reasonable incidental costs
and expenses of Sublessor in connection therewith, together with interest
thereon at the rate of [***] per calendar month or any part thereof or the then
maximum lawful interest rate, whichever shall be less, from the date of the
making of such expenditures.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


22.           SECURITY.  Subtenant shall deposit with Sublessor on the signing
of this Sublease the sum of [***] as security for the faithful performance and
observance by Subtenant of the terms, conditions and provisions of this Sublease
(the "Security Deposit").  It is agreed that in the event Subtenant defaults in
respect of any of the terms, provisions and conditions of this Sublease,
including, but not limited to, the payment of Fixed Rent and Supplemental Rent,
Sublessor may apply or retain the whole or any part of the Security Deposit so
deposited and any interest accrued thereto to the extent required for the
payment of any Fixed Rent and Supplemental Rent or any other sum as to which
Subtenant is in default or for any sum which Sublessor may expend or may be
required to expend by reason of Subtenant's default in respect of any of the
terms, covenants and conditions of this Sublease, including but not limited to,
any damages or deficiency in the reletting of the Subleased Premises, whether
such damages or deficiency accrue or accrues before or after summary proceedings
or other reentry by Sublessor.  If Sublessor applies or retains any part of the
Security Deposit so deposited, Subtenant, within ten (10) business days of
demand, shall deposit with Sublessor the amount so applied or retained so that
Sublessor shall have the full Security Deposit on hand at all times during the
Term, if any.  If Subtenant shall fully and faithfully comply with all of the
terms, provisions, covenants and conditions of this Sublease, the Security
Deposit shall be returned to Subtenant within thirty (30) days after the
expiration of the Term.  Subtenant further covenants that it will not assign or
encumber or attempt to assign or encumber the Security Deposit and/or other sums
deposited and that neither Sublessor nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


23.           BROKERAGE.  Subtenant represents and warrants to Sublessor that it
has dealt directly with GVA Kidder Matthews in negotiating and making of this
Sublease, and that no other broker other than GVA Kidder Matthews has a claim as
a result of any relationship with Subtenant on any consideration in connection
with entering into this Sublease, and Subtenant agrees to indemnify and hold
Sublessor harmless from any claim or claims, as well as costs and expenses
including attorneys' fees incurred by Sublessor in conjunction with any claim or
claims, of any other broker or brokers claiming to have interested Subtenant in
the Building(s) or Subleased Premises or claiming to have caused Subtenant to
enter into this Sublease or claiming to have had dealings with the
Subtenant.  Sublessor shall be responsible for paying a broker commission, if
any, to GVA Kidder Matthews and Jones Lang LaSalle pursuant to a separate
written agreement.  Sublessor represents and warrants to Subtenant that it has
dealt directly with Jones Lang LaSalle in negotiating and making of this
Sublease, and that no other broker other than Jones Lang LaSalle has a claim as
a result of any relationship with Sublessor on any consideration in connection
with entering into this Sublease, and Sublessor agrees to indemnify and hold
Subtenant harmless from any claim or claims, as well as costs and expenses
including attorneys’ fees incurred by Subtenant in conjunction with any claim or
claims, of any other broker or brokers with respect to this Sublease or the
Subleased Premises or claiming to have caused Sublessor to enter into this
Sublease or claiming to have had dealings with the Sublessor.
 
24.           WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM.  Each of Sublessor
and Subtenant hereby waives for itself all right to trial by jury in any summary
or other action, proceeding or counterclaim arising out of or in any way
connected with this Sublease, the relationship of Sublessor and Subtenant, the
Subleased Premises and the use and occupancy thereof, and any claim of injury or
damages.  Subtenant also hereby waives all right to assert or interpose a
counterclaim in any summary proceeding or other action or proceeding to recover
or obtain possession of the Subleased Premises; provided, however, nothing
herein shall preclude or prevent Subtenant from bringing a separate legal or
equitable action against Sublessor.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


25.           NO WAIVER.  The failure of each party hereto to insist in any one
or more cases upon the strict performance or observance of any obligation of the
other party hereto hereunder or to exercise any right or option contained herein
shall not be construed as a waiver or relinquishment for the future of any such
obligation of the non-waiving party or any right or option of the waiving
party.  Sublessor's receipt and acceptance of Fixed Rent or Supplemental Rent,
or Sublessor's acceptance of performance of any other obligation by Subtenant,
with knowledge of Subtenant's breach of any provision of this Sublease, shall
not be deemed a waiver of such breach.  No waiver by either party hereto of any
term, covenant or condition of this Sublease shall be deemed to have been made
unless expressed in writing and signed by the waiving party.
 
26.           COMPLETE AGREEMENT.  There are no representations, agreements,
arrangements or understandings, oral or written, between the parties relating to
the subject matter of this Sublease which are not fully expressed in this
Sublease.  This Sublease cannot be changed or terminated orally or in any manner
other than by a written agreement executed by both parties.
 
27.           SUCCESSORS AND ASSIGNS.  The provisions of this Sublease, except
as herein otherwise specifically provided, shall extend to, bind and inure to
the benefit of the parties hereto and their respective personal representatives,
heirs, successors and permitted assigns.  In the event of any assignment or
transfer of the leasehold estate under the Main Lease, the transferor or
assignor, as the case may be, shall be and hereby is entirely relieved and freed
of all obligations under this Sublease.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


28.           INTERPRETATION.  Irrespective of the place of execution or
performance, this Sublease shall be governed by and construed in accordance with
the laws of the State of California.  If any provision of this Sublease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Sublease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation.  This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease to be
drafted.  If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.  Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided.  All terms and words used in this Sublease, regardless of
the number or gender in which they are used, shall be deemed to include any
other number and any other gender as the context may require.  The word "person"
as used in this Sublease shall mean a natural person or persons, a partnership,
a corporation or any other form of business or legal association or entity.
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
29.           CONSENT OF LANDLORD UNDER MAIN LEASE.  This Sublease shall have no
effect until the Overlandlord’s Consent has been obtained.  Sublessor shall use
commercially reasonable efforts to obtain the Overlandlord’s consent.  If
Overlandlord under the Main Lease does not give its consent to this Sublease for
any reason whatsoever within 45 days after the date hereof, (a) Sublessor shall
not be obligated to take any action to obtain such consent, (b) this Sublease
shall be deemed null and void and of no effect, and (c) if Subtenant is then in
possession of all or any part of the Subleased Premises, Subtenant shall
immediately quit and surrender to Sublessor the Subleased Premises, shall remove
all of its property and repair all damage caused by such removal and restore the
Subleased Premises to the condition in which they were prior to the installation
of the items so removed.
 
30.           NO THIRD PARTY BENEFICIARIES.  No third parties may rely on the
terms and conditions of this Sublease.
 
31.           LIABILITY LIMITED.  In no event shall the stockholders, partners,
directors, officers, agents or employees of Sublessor or Subtenant (either
individually or severally) be personally liable for any such
judgment.  Furthermore, in no event shall Subtenant be entitled to an award of
incidental, consequential, indirect, special or punitive damages arising out of
any breach by Sublessor.
 
32.           PARKING.  Subtenant shall have the right (but not the obligation)
to sublease parking spaces for non-reserved parking designated by Overlandlord
on land adjacent to or nearby the Project, subject to Overlandlord’s rules and
regulations at a ratio of [***] of the Subleased Premises by paying parking fees
of [***] per month, on or before the first day of every month, in advance,
provided that commencing on the first anniversary of the Commencement Date of
the Main Lease and on each anniversary thereafter, such parking fees shall be
increased by amount that is the product of [***] and the parking fees of the
previous year.  Subtenant shall notify Sublessor of the number of parking spaces
it wishes to sublease thirty (30) days before the Commencement Date and thirty
(30) days before each anniversary of the Commencement Date.  Subtenant shall not
be obligated to sublease more parking spaces than the number provided for in
such notice.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
33.           ALLOWANCE.  To the actual knowledge of Sublessor, without
representation or warranty, as of the date hereof, the amount of money that
Overlandlord is currently committed to apply to Tenant Improvements in the
Subleased Premises is $[***] (the “Allowance”).  Subtenant acknowledges that
depending upon options exercisable by Subtenant, the Allowance may ultimately be
zero.  Sublessor shall not request disbursements from the Allowance in excess of
the amounts set forth on Exhibit B with respect to work to be performed by
Sublessor; Sublessor to confirm by notice to Overlandlord and Subtenant when it
has made its last disbursement request from the Allowance.
 
34.           SUBTENANT’S OBLIGATION.  Subtenant shall be solely responsible for
ensuring that the Subleased Premises design and specifications are consistent
with Subtenant’s requirements.

35.           EARLY ACCESS.  Subject to the next sentence of this Paragraph 35
and to all the provisions of the Lease, Subtenant shall have the same rights
under this Sublease as Sublessor has under the Lease to access the Subleased
Premises following the Commencement Date.  Subtenant may have access to the
Subleased Premises for constructing, designing and installing Subtenant’s Work
with the consent of Overlandlord;  provided, however, Sublessor shall have
complete control of and access to the Subleased Premises during the time that
Sublessor is doing any work in the Subleased Premises but provided further that
Subtenant shall have reasonable access upon written request provided that
Subtenant shall have such access at its own risk, shall not interfere with
Sublessor and shall provide evidence reasonably satisfactory to Sublessor
demonstrating that any insurance reasonably required by Sublessor in connection
with such access (including, but not limited to, any insurance that Sublessor
may require under this Sublease) be in full force and effect.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
36.           SIGNAGE.  Subtenant shall have the use of signage rights granted
to Sublessor pursuant to Section 38 of the Lease; provided, however, that
Subtenant complies with all of the applicable provisions of the Lease (including
all of Sublessor’s applicable duties, liabilities and obligations) with respect
to such rights.
 
37.           SURRENDER.  Subtenant shall surrender the Subleased Premises at
the end of the Term in good operating conditions and repair, normal wear and
tear excepted.  In the event that Overlandlord requires removal and/or
restoration of any improvements, alterations or work performed by or for
Subtenant and any work set forth on Exhibit B (collectively, “Subtenant’s Work”)
or any improvements, alterations, modifications, installations performed by or
for Sublessor, affected in any manner by Subtenant’s Work, any removal and/or
restoration shall be Subtenant’s exclusive responsibility at its sole cost and
expense.
 
To the extent that Overlandlord’s consent to any improvements, alterations,
installations or modifications are conditioned on any restoration obligations,
then Sublessor shall have the absolute right to withhold its consent to any such
improvement, alteration, installation or modification until such time as
provisions satisfactory to Sublessor in its sole discretion for such restoration
obligations are made and Overlandlord agrees to relieve Sublessor of any
liability whatsoever for such restoration obligations.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
38.           HOLDING OVER.  If Subtenant retains possession of the Subleased
Premises after the termination of this Sublease by expiration of the Term or
otherwise, (i) all of the other terms and provisions of this Sublease shall
remain in full force and effect during such holdover period, (ii) Subtenant
shall continue to pay Fixed Rent and Supplemental Rent in the amount payable
upon the date of the expiration or earlier termination of this Sublease or such
other amount as Sublessor may indicate, in Sublessor’s sole and absolute
discretion, and (iii) all other payments shall continue under the terms of this
Sublease.  Notwithstanding anything here to the contrary, if Subtenant remains
in possession of the Subleased Premises after the expiration or earlier
termination of the Term without the express written consent of Sublessor, (A)
Subtenant shall become a tenant at sufferance upon the terms of this Sublease
except that the monthly rental shall be equal to [***]% of the sum of Fixed Rent
and Supplemental Rent in effect during the last 30 days of the Term, and (B)
Subtenant shall be responsible for all damages suffered by Sublessor resulting
from or occasioned by Subtenant’s holding over, including consequential
damages.  No holding over by Subtenant, whether with or without consent of
Sublessor, shall operate to extend this Sublease except as otherwise expressly
provided, and this Section 38 shall not be construed as consent for Subtenant to
retain possession of the Subleased Premises.  Acceptance by Sublessor of Fixed
Rent and/or Supplemental Rent after the expiration of the Term or earlier
termination of this Sublease shall not result in a renewal or reinstatement of
this Sublease.
 
39.           SUBTENANT IMPROVEMENTS.  Subject to the penultimate sentence of
Paragraph 13, Subtenant shall be responsible for all Subtenant’s Work and
Sublessor shall not be responsible for any improvements not performed by or for
Sublessor.  Sublessor shall have no liability in connection with Subtenant’s
Work and Subtenant releases Sublessor from any claim in connection with,
relating to or resulting from the Subtenant’s Work.  Sublessor recognizes that
Subtenant will be working directly with Overlandlord with regard to the
construction of such improvements and to the extent that Overlandlord has
approved such improvements, Sublessor shall have no right to object to same.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
40.           CONSENTS.  If the consents of Sublessor or Overlandlord are not
qualified herein, any such consent can be withheld, delayed or conditioned in
the reasonable discretion of the consenter unless otherwise provided in the Main
Lease with respect to Overlandlord.
 
41.           RELETTING.  Subject to compliance with applicable laws, any
reletting of the Subleased Premises or any portion thereof shall be on such
terms and conditions as Sublessor in its sole discretion may
determine.  Sublessor shall not be liable for, nor shall Subtenant’s obligations
hereunder be diminished because of, Sublessor’s failure to relet the Subleased
Premises or collect rent due in respect of such reletting or otherwise to
mitigate any damages arising by reason of Subtenant’s default.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
42.           SUBORDINATION.  This Sublease and Subtenant’s interest and rights
hereunder are hereby made and shall be subject and subordinate at all times to
the lien of any Mortgage (as hereinafter defined) now existing or hereafter
created on or against the Project or the Subleased Premises, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Subtenant.  Subtenant agrees, at the election of the Holder (as
hereinafter defined) of any such Mortgage, to attorn to any such
Holder.  Subtenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination, and such instruments of attornment
as shall be requested by any such Holder.  Notwithstanding the foregoing, any
such Holder may at any time subordinate its Mortgage to this Sublease, without
Subtenant’s consent, by notice in writing to Subtenant, and thereupon this
Sublease shall be deemed prior to such Mortgage without regard to their
respective dates of execution, delivery or recording and in that event such
Holder shall have the same rights with respect to this Sublease as though this
Sublease had been executed prior to the execution, delivery and recording of
such Mortgage and had been assigned to such Holder.  The term “Mortgage”
whenever used in this Sublease shall be deemed to include deeds of trust,
security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

43.           TAXES.  Included in Operating Expenses shall be all taxes, levies,
fees, community facilities district fees and/or bonds, assessments and
governmental charges of any kind, existing as of the Commencement Date or
thereafter enacted (collectively referred to as “Taxes”) imposed by any federal,
state, regional, municipal, local or other governmental authority or agency,
including, without limitation, quasi-public agencies (collectively,
“Governmental Authority”) during the Term, including, without limitation, all
Taxes:  (i) imposed on or measured by or based, in whole or in part, on rent
payable to (or gross receipts received by) Sublessor under this Sublease and/or
from the rental by Sublessor of the Project or any portion thereof, or (ii)
based on the square footage, assessed value or other measure or evaluation of
any kind of the Subleased Premises or the Project, or (iii) assessed or imposed
by or on the operation or maintenance of any portion of the Subleased Premises
or the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from legal requirements or interpretations thereof,
promulgated by, any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Sublessor’s business or occupation of leasing
space in the Project.  Sublessor may contest by appropriate legal proceedings
the amount, validity, or application of any Taxes or liens securing
Taxes.  Taxes shall not include any net income taxes imposed on Sublessor except
to the extent such net income taxes are in substitution for any Taxes payable
hereunder.  If any such Tax is levied or assessed directly against Subtenant,
then Subtenant shall be responsible for and shall pay the same at such times and
in such manner as the taxing authority shall require.  Subtenant shall pay,
prior to delinquency, any and all Taxes levied or assessed against any personal
property or trade fixtures placed by Subtenant in the Subleased Premises,
whether levied or assessed against Sublessor or Subtenant.  If any Taxes on
Subtenant’s personal property or trade fixtures are levied against Sublessor or
Sublessor’s property, or if the assessed valuation of the Project is increased
by a value attributable to improvements in or alterations to the Subleased
Premises, whether owned by Sublessor or Subtenant and whether or not affixed to
the real property so as to become a part thereof, higher than the base valuation
on which Overlandlord from time-to-time allocates Taxes to all tenants in the
Project, Sublessor shall have the right, but not the obligation, to pay such
Taxes.  Sublessor’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error.  The amount of any such
payment by Sublessor shall constitute Supplemental Rent due from Subtenant to
Sublessor immediately upon demand.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
44.         EVENTS OF DEFAULT.  Each of the following events shall be a default
(“Default”) by Subtenant under this Sublease:
 
(a.)           Payment Defaults.  Subtenant shall fail to pay any installment of
Fixed Rent, Supplemental Rent hereunder when due or any other payment hereunder
within five (5) days of being due.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b.)           Insurance.  Any insurance required to be maintained by Subtenant
pursuant to this Sublease shall be canceled or terminated or shall expire or
shall be reduced or materially changed, or Sublessor shall receive a notice of
nonrenewal of any such insurance and Subtenant shall fail to obtain replacement
insurance at least 20 days before the expiration of the current coverage.
 
(c.)           Abandonment.  Subtenant shall abandon the Subleased Premises;
provided, however, that Tenant’s mere vacation of the Subleased Premises shall
not be deemed to be an “abandonment” of the Subleased Premises provided
Subtenant satisfies all of its obligations under this Sublease.
 
(d.)           Improper Transfer.  Subtenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Subtenant’s interest in
this Sublease or the Subleased Premises except as expressly permitted herein, or
Subtenant’s interest in this Sublease shall be attached, executed upon, or
otherwise judicially seized and such action is not released within 90 days of
the action.
 
(e.)           Liens.  Subtenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Subleased Premises in violation of this
Sublease within 10 days after any such lien is filed against the Subleased
Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(f.)           Insolvency Events.  Subtenant or any guarantor or surety of
Subtenant’s obligations hereunder shall:  (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Subtenant, guarantor, or surety is an individual)
or be dissolved or otherwise fail to maintain its legal existence (if Subtenant,
guarantor or surety is a corporation, partnership or other entity).
 
(g.)           Estoppel Certificate or Subordination Agreement.  Subtenant fails
to execute any estoppel certificate or subordination agreement as required
hereunder.
 
(h.)           Other Defaults.  Subtenant shall fail to comply with any
provision of this Sublease other than those specifically referred to in this
Section 44, and, except as otherwise expressly provided herein, such failure
shall continue for a period of ten (10) business days after written notice
thereof from Sublessor to Subtenant.
 
45.          ACKNOWLEDGEMENT.  Subtenant acknowledges having been advised by
Sublessor that Overlandlord intends to subdivide the legal parcel on which the
Building is to be located and in connection therewith the legal description of
the Project will be amended to reflect the legal parcel on which the Building is
located.  Under the Main Lease, Sublessor is not responsible for any expenses
incurred by Overlandlord in connection with this subdivision and Subtenant shall
not be responsible for any expenses incurred by Overlandlord in connection with
this subdivision.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

46.           ENVIRONMENTAL SURRENDER.  Upon the expiration of the Term or
earlier termination of Subtenant’s right of possession, Subtenant shall
surrender the Subleased Premises to Sublessor in the same condition as received,
subject to any alterations or installations permitted by Sublessor to remain in
the Subleased Premises.  Subtenant shall remove all Hazardous Materials (as
hereinafter defined) brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Subleased Premises during the
Term by any person other than Sublessor or Overlandlord (collectively,
“Subtenant HazMat Operations”) consistent with prudent commercial practices and
such that no Hazardous Materials remain at the Subleased Premises in violation
of Environmental Requirements and the continued presence of Hazardous Materials
are not in excess of industry standards for the occupancy and re-use of the
Subleased Premises for research and scientific purposes by a subsequent tenant
or other occupant of the Subleased Premises.  Subtenant shall also obtain the
release of all Hazardous Materials permits and authorizations issued pursuant to
Environmental Requirements so the Subleased Premises are released for
unrestricted use and occupancy.  The Subleased Premises shall be broom clean,
ordinary wear and tear excepted.  At least 3 months prior to Subtenant’s
surrender of the Subleased Premises, Subtenant shall deliver to Sublessor a plan
detailing the steps Subtenant shall undertake to deliver the Subleased Premises
such that any Hazardous Materials brought upon, kept, used, stored, handled,
treated, generated in, or released or disposed of from the Subleased Premises
during the Term by any person other than Sublessor [or Overlandlord] are removed
from the Subleased Premises consistent with prudent commercial practices and
such that no Hazardous Materials remain at the Subleased Premises in violation
of Environmental Requirements and the continued presence of Hazardous Materials
are not in excess of industry standards for the occupancy and re-use of the
Subleased Premises for research and scientific purposes by a subsequent tenant
or other occupant of the Subleased Premises (the “Surrender Plan”).  Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of Subtenant with respect to
the Subleased Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Subleased Premises, and
shall be subject to the review and approval of Sublessor’s and Overlandlord’s
environmental consultant.   Sublessor agrees to conduct its review of the
Surrender Plan within a reasonable period of time considering Subtenant’s
anticipated surrender date.  In connection with the review and approval of the
Surrender Plan, upon the request of Sublessor or Overlandlord, Subtenant shall
deliver to Sublessor or its consultant such additional non-proprietary
information concerning Subtenant HazMat Operations as Sublessor and Overlandlord
shall request.  On or before such surrender, Subtenant shall deliver to
Sublessor and Overlandlord a Detailed Divestiture Environmental Assessment
(“DDESA”) consistent with a form provided by Sublessor at its option, evidencing
that the approved Surrender Plan shall have been satisfactorily completed and
Sublessor and Overlandlord shall have the right to cause Overlandlord’s and/or
Sublessor’s environmental consultant to inspect the Subleased Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that, as of the effective date of such surrender or early termination of
the Sublease, the Surrender Plan has been satisfactorily completed and Subtenant
has removed all Hazardous Materials brought upon, kept, used, stored, handled,
treated, generated in, or released or disposed of at, on, under or from the
Subleased Premises during the Term by any person other than Sublessor consistent
with prudent commercial practices and such that no Hazardous Materials remain at
the Subleased Premises in violation of Environmental Requirements and the
continued presence of Hazardous Materials are not in excess of industry
standards for the occupancy and re-use of the Subleased Premises for research
and scientific purposes by a subsequent tenant or other occupant of the
Subleased Premises.  Sublessor shall have the unrestricted right to deliver such
Surrender Plan and any report by Overlandlord’s or Sublessor’s environmental
consultant with respect to the surrender of the Subleased Premises to third
parties.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
If Subtenant shall fail to prepare or submit a Surrender Plan approved by
Sublessor and Overlandlord, or if Subtenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Sublessor
or Overlandlord, shall fail to adequately address any Hazardous Materials
remaining at the Subleased Premises in violation of Environmental Requirements
or not consistent with prudent commercial practices such that the continued
presence of Hazardous Materials are in excess of industry standards for the
occupancy and re-use of the Subleased Premises for research and scientific
purposes by a subsequent tenant or other occupant of the Subleased Premises,
Sublessor or Overlandlord shall have the right, after reasonable written notice
to Subtenant and opportunity to cure, to take such actions as Sublessor or
Overlandlord, as the case may be, may deem reasonable or appropriate to assure
that no Hazardous Materials remain at the Subleased Premises in violation of
Environmental Requirements or contrary to prudent commercial practices and the
continued presence of Hazardous Materials are not in excess of industry
standards for the occupancy and re-use of the Subleased Premises for research
and scientific purposes by a subsequent tenant or other occupant of the
Subleased Premises, the cost of which actions shall be reimbursed by Subtenant
as Supplemental Rent, without regard to the limitation set forth in the first
paragraph of this Section 46.

 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Subtenant shall immediately return to Sublessor all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Subleased Premises
furnished to or otherwise procured by Subtenant.  If any such access card or key
is lost, Subtenant shall pay to Sublessor, at Sublessor’s election, either the
cost of replacing such lost access card or key or the cost of reprogramming the
access security system in which such access card was used or changing the lock
or locks opened by such lost key.  Any Subtenant’s property,
alterations,  installations and property not so removed by Subtenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Sublessor at Subtenant’s expense, and Subtenant
waives all claims against Sublessor for any damages resulting from Sublessor’s
retention and/or disposition of such property.  All obligations of Subtenant
hereunder not fully performed as of the termination of the Term, including the
obligations of Subtenant under Section 47 hereof, shall survive the expiration
or earlier termination of the Term, including, without limitation, indemnity
obligations, payment obligations with respect to Rent and obligations concerning
the condition and repair of the Subleased Premises.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
47.         ENVIRONMENTAL REQUIREMENTS.

(a.)           Prohibition/Compliance/Indemnity.  Subtenant shall not cause or
permit any Hazardous Materials (as hereinafter defined) to be brought upon,
kept, used, stored, handled, treated, generated in or about, or released or
disposed of from, the Subleased Premises or the Project in violation of
applicable Environmental Requirements (as hereinafter defined) by Subtenant or
any of Subtenant's agents, servants, employees, invitees and contractors
(collectively, "Subtenant Party").  If Subtenant breaches the obligation stated
in the preceding sentence, or if the presence of Hazardous Materials in the
Subleased Premises during the Term or any holding over results in contamination
of the Subleased Premises, the Project or any adjacent property or if
contamination of the Subleased Premises, the Project or any adjacent property by
Hazardous Materials brought into, kept, used, stored, handled, treated,
generated in or about, or released or disposed of from, the Subleased Premises
by anyone other than Sublessor or Overlandlord otherwise occurs during the Term
or any holding over, Subtenant hereby indemnifies and shall defend and hold
Sublessor, its officers, directors, employees, agents and contractors harmless
from any and all actions (including, without limitation, remedial or enforcement
actions of any kind, administrative or judicial proceedings, and orders or
judgments arising out of or resulting therefrom), costs, claims, damages
(including, without limitation, punitive damages and damages based upon
diminution in value of the Subleased Premises or the Project, or the loss of, or
restriction on, use of the Subleased Premises or any portion of the Project),
expenses (including, without limitation, attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of such
contamination.  This indemnification of Sublessor by Subtenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Subleased Premises.  Without limiting the foregoing, if the presence of any
Hazardous Materials on the Subleased Premises, the Project or any adjacent
property caused or permitted by Subtenant or any Subtenant Party results in any
contamination of the Subleased Premises, the Project or any adjacent property,
Subtenant shall promptly take all actions at its sole expense and in accordance
with applicable Environmental Requirements as are necessary to return the
Subleased Premises, the Project or any adjacent property to the condition
existing prior to the time of such contamination, provided that Sublessor’s
approval of such action shall first be obtained, which approval shall not
unreasonably be withheld so long as such actions would not potentially have any
material adverse long-term or short-term effect on the Subleased Premises or the
Project.  Notwithstanding anything to the contrary in this Section 47(a),
Subtenant shall not be required to indemnify Sublessor for any Environmental
Claims arising out of any releases of Hazardous Materials that Subtenant proves
occurred prior to the Commencement Date and were not caused, contributed to or
exacerbated by any act or omission of Subtenant or any Subtenant Party.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b.)           Business.  Sublessor acknowledges that it is not the intent of
this Section 47 to prohibit Subtenant from using the Subleased Premises for the
Permitted Use.  Subtenant may operate its business according to prudent industry
practices so long as the use or presence of Hazardous Materials is strictly and
properly monitored according to all then applicable Environmental
Requirements.  As a material inducement to Sublessor to allow Subtenant to use
Hazardous Materials in connection with its business, Subtenant agrees to deliver
to Sublessor prior to the Commencement Date a list identifying each type of
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Subleased Premises and
setting forth any and all governmental approvals or permits required in
connection with the presence, use, storage, handling, treatment, generation,
release or disposal of such Hazardous Materials on or from the Subleased
Premises (“Hazardous Materials List”).  Subtenant shall deliver to Sublessor an
updated Hazardous Materials List annually on the anniversary of the Commencement
Date.  Subtenant shall deliver to Sublessor true and correct copies of the
following documents (the “Haz Mat Documents”) promptly upon the receipt or
submission thereof by Subtenant:  notices of actual or alleged violations of or
potential responsibility under any Environmental Requirements with respect to
the Subleased Premises; any Environmental Claims; correspondence received or
submitted by the Subtenant relating to any actual or alleged spills, releases or
threatened of Hazardous Materials on, under, to or from the Subleased Premises
and any associated or required response or remedial actions; plans relating to
the installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Sublessor
has given Subtenant its written consent to do so, which consent may be withheld
in Sublessor’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 47 cannot be accomplished in 3 months).  Subtenant is
not required, however, to provide Sublessor with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.  It is not the intent of this Section to provide Sublessor with
information which could be detrimental to Subtenant’s business should such
information become possessed by Subtenant’s competitors.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(c.)           Subtenant Representation and Warranty.  Subtenant hereby
represents and warrants to Sublessor that Subtenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If Sublessor
determines that this representation and warranty was not true as of the date of
this Sublease, Sublessor shall have the right to terminate this Sublease in
Sublessor’s sole and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d.)           Testing.  Sublessor shall have the right to conduct annual tests
of the Subleased Premises to determine whether any contamination of the
Subleased Premises or the Project has occurred as a result of Subtenant’s use
unless (i) Overlandlord has conducted testing during the subject year, the scope
and results of which are reasonably satisfactory to Sublessor; and (ii)
Overlandlord has provided copies of the test results and other associated
documentation and data to Sublessor.  In connection with such testing, upon the
request of Sublessor, Subtenant shall deliver to Sublessor or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Subleased Premises by Subtenant or any Subtenant Party.  If
contamination has occurred for which Subtenant is liable under this Section 47,
Subtenant shall pay all costs to conduct such tests.  If no such contamination
is found, Sublessor shall pay the costs of such tests (which shall not
constitute an Operating Expense).  Sublessor shall provide Subtenant with a copy
of all third party, non-confidential reports and tests of the Subleased Premises
made by or on behalf of Sublessor or received from Overlandlord during the Term
without representation or warranty and subject to a confidentiality
agreement.  Subtenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
in accordance with all Environmental Requirements other than any such
environmental conditions that Subtenant proves existed prior to the Commencement
Date. Subtenant shall be entitled to conduct its own tests of the Subleased
Premises and the Project using third party contactors to refute any finding made
by the Sublessor or Overlandlord that attributes releases of Hazardous Materials
to the Subtenant.  Sublessor’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Sublessor may have against
Subtenant.  Subtenant shall provide access to Overlandlord to the Subleased
Premises and the Project to enable Overlandlord to carry out its rights and
obligations under the Main Lease, including but not limited to, its rights to
conduct testing pursuant to Section 30 of the Main Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(e.)           Control Areas.  Subtenant shall be allowed to utilize up to its
pro rata share of the Hazardous Materials inventory within any control area or
zone (located within the Subleased Premises), as designated by the applicable
building code, for chemical use or storage.  As used in the preceding sentence,
Subtenant's pro rata share of any control areas or zones located within the
Subleased Premises shall be determined based on the rentable square footage that
Subtenant leases within the applicable control area or zone.  For purposes of
example only, if a control area or zone contains 10,000 rentable square feet and
2,000 rentable square feet of a Subtenant's premises are located within such
control area or zone (while such premises as a whole contains 5,000 rentable
square feet), the applicable Subtenant's pro rata share of such control area
would be 20%.
 
(f.)           Underground Tanks.  If underground or other storage tanks storing
Hazardous Materials located on the Subleased Premises or the Project are used by
Subtenant or are hereafter placed on the Subleased Premises or the Project by
Subtenant, Subtenant shall install, use, monitor, operate, maintain, upgrade and
manage such storage tanks, maintain appropriate records, obtain and maintain
appropriate insurance, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other actions
necessary or required under applicable state and federal Legal Requirements, as
such now exists or may hereafter be adopted or amended in connection with the
installation, use, maintenance, management, operation, upgrading and closure of
such storage tanks.
 
(g.)           Subtenant’s Obligations.  Subtenant’s obligations under this
Section 47 shall survive the expiration or earlier termination of this
Sublease.  During any period of time after the expiration or earlier termination
of this Sublease required by Subtenant or Sublessor to complete the removal from
the Subleased Premises of any Hazardous Materials (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Subleased Premises and the completion of the approved Surrender
Plan), Subtenant shall continue to pay the full Fixed Rent and Supplemental Rent
in accordance with this Sublease for any portion of the Subleased Premises not
relet by Sublessor in Sublessor’s sole discretion, which Fixed Rent and
Supplemental Rent shall be prorated daily.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(h.)           Definitions.  As used herein, the term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
Governmental Authority regulating or relating to health, safety, or
environmental conditions on, under, or about the Subleased Premises or the
Project, or the environment, including without limitation, the following:  the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder.  As
used herein, the term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements,
Subtenant is and shall be deemed to be the “operator” of the Subleased Premises
and the “owner” of all Hazardous Materials brought on the Subleased Premises by
Subtenant or any Subtenant Party, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.
 
48.          DEFAULT BY SUBLESSOR UNDER THE MAIN LEASE.  In the event Sublessor
shall default in the payment of any rental obligation under the Main Lease,
Subtenant shall have the right, but not the obligation, to attempt to remedy
such default.  Sublessor agrees to send promptly to Subtenant a copy of any
notice of default received by the Sublessor from the Overlandlord under the Main
Lease.
 

--------------------------------------------------------------------------------


 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
49.           QUIET ENJOYMENT.  Except as otherwise provided herein, so long as
Subtenant complies with all terms and provisions of this Sublease, Subtenant
shall have peaceful and quiet enjoyment of the Subleased Premises against any
person claiming by, through or under Sublessor; provided, however, nothing
herein shall limit or prohibit Sublessor’s ability to terminate this Sublease
with the consent of Overlandlord and Sublessor shall have no liability hereunder
in the case of such a termination.
 
50.           ROOF.  Subtenant shall have the use of the roof space leasing
rights granted to Sublessor pursuant to Section 43(p) of the Lease; provided,
however, that Subtenant complies with all applicable provisions of the Lease
(including all of Sublessor’s applicable duties, liabilities and obligations)
with respect to such rights.
 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
IN WITNESS WHEREOF, Sublessor and Subtenant have hereunto executed this Sublease
as of the day and year first above written.
 

 
SUBLESSOR:
     
PFIZER INC.
     
By:
[***]
     
Name:
[***]
   
By:
[***]
     
SUBLESSEE:
     
NEKTAR THERAPEUTICS
         
By:
[***]
     
Name:
[***]
   
By:
[***]

 
 
 

--------------------------------------------------------------------------------

 
